UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-06128) Exact name of registrant as specified in charter:	Putnam Multi-Cap Growth Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2015 Date of reporting period:	March 31, 2015 Item 1. Schedule of Investments: Putnam Multi-Cap Growth Fund The fund's portfolio 3/31/15 (Unaudited) COMMON STOCKS (97.7%) (a) Shares Value Aerospace and defense (5.4%) Bombardier, Inc. Class B (Canada) 3,822,115 $7,544,343 General Dynamics Corp. 183,400 24,892,882 Honeywell International, Inc. 787,400 82,133,694 L-3 Communications Holdings, Inc. 127,600 16,050,804 Northrop Grumman Corp. 288,100 46,372,576 United Technologies Corp. 386,500 45,297,800 Airlines (0.9%) Spirit Airlines, Inc. (NON) 501,600 38,803,776 Banks (1.2%) Bank of America Corp. 1,434,600 22,078,494 PacWest Bancorp 604,000 28,321,560 Beverages (1.0%) Coca-Cola Co. (The) 177,200 7,185,460 PepsiCo, Inc. 373,600 35,723,632 Biotechnology (6.5%) Alkermes PLC (NON) 292,200 17,815,434 AMAG Pharmaceuticals, Inc. (NON) (S) 389,252 21,276,514 Biogen (NON) 91,900 38,803,856 BioMarin Pharmaceutical, Inc. (NON) 123,500 15,390,570 Celgene Corp. (NON) 593,868 68,461,103 Dynavax Technologies Corp. (NON) (S) 349,763 7,845,184 Gilead Sciences, Inc. (NON) 740,333 72,648,877 Inovio Pharmaceuticals, Inc. (NON) (S) 407,100 3,321,936 Neuralstem, Inc. (NON) (S) 2,527,211 4,801,701 PTC Therapeutics, Inc. (NON) 121,200 7,375,020 Vertex Pharmaceuticals, Inc. (NON) 68,679 8,102,062 Building products (0.8%) Assa Abloy AB Class B (Sweden) 304,985 18,177,483 Fortune Brands Home & Security, Inc. 325,245 15,442,633 Capital markets (1.9%) Charles Schwab Corp. (The) 1,252,600 38,129,144 Goldman Sachs Group, Inc. (The) 118,800 22,330,836 KKR & Co. LP 744,800 16,988,888 Chemicals (3.3%) Axalta Coating Systems, Ltd. (NON) 541,700 14,961,754 Axiall Corp. 502,600 23,592,044 Chemtura Corp. (NON) (S) 788,100 21,507,249 E.I. du Pont de Nemours & Co. 135,400 9,677,038 Huntsman Corp. 915,800 20,303,286 Monsanto Co. 244,100 27,471,014 W.R. Grace & Co. (NON) 187,100 18,498,577 Commercial services and supplies (1.0%) KAR Auction Services, Inc. 513,174 19,464,690 MiX Telematics, Ltd. ADR (South Africa) (NON) 58,820 410,564 Tyco International PLC 527,890 22,730,943 Communications equipment (0.3%) QUALCOMM, Inc. 147,135 10,202,341 Containers and packaging (0.8%) Packaging Corp. of America 211,700 16,552,823 Sealed Air Corp. 328,979 14,988,283 Diversified consumer services (0.2%) Bright Horizons Family Solutions, Inc. (NON) 165,851 8,503,181 Diversified financial services (0.4%) CME Group, Inc. 168,200 15,930,222 Electrical equipment (0.4%) Hubbell, Inc. Class B 131,600 14,425,992 Electronic equipment, instruments, and components (1.3%) Anixter International, Inc. (NON) 267,218 20,343,306 Corning, Inc. 758,900 17,211,852 Hollysys Automation Technologies, Ltd. (China) (S) 703,600 13,980,532 Energy equipment and services (1.3%) Baker Hughes, Inc. 414,000 26,322,120 Oceaneering International, Inc. 118,300 6,379,919 Schlumberger, Ltd. 165,200 13,784,288 Weatherford International PLC (NON) 493,500 6,070,050 Food and staples retail (2.2%) Costco Wholesale Corp. (S) 159,300 24,133,154 CVS Health Corp. 647,500 66,828,475 Food products (1.4%) Keurig Green Mountain, Inc. 182,000 20,334,860 Mead Johnson Nutrition Co. 220,971 22,214,215 Pinnacle Foods, Inc. 385,666 15,739,029 Health-care equipment and supplies (3.9%) Becton Dickinson and Co. 142,300 20,432,857 Boston Scientific Corp. (NON) 2,108,900 37,432,975 C.R. Bard, Inc. 121,800 20,383,230 Cooper Cos., Inc. (The) 126,200 23,652,404 GenMark Diagnostics, Inc. (NON) 920,982 11,954,346 Medtronic PLC 397,500 31,001,025 Spectranetics Corp. (The) (NON) (S) 469,500 16,319,820 Health-care providers and services (0.8%) AAC Holdings, Inc. (NON) (S) 540,595 16,531,395 Premier, Inc. Class A (NON) 430,779 16,188,675 Health-care technology (0.2%) Inovalon Holdings, Inc. Class A (NON) 336,079 10,152,947 Hotels, restaurants, and leisure (3.7%) Bloomin' Brands, Inc. 927,584 22,568,119 Dunkin' Brands Group, Inc. 179,600 8,541,776 Hilton Worldwide Holdings, Inc. (NON) 2,033,903 60,244,207 Intrawest Resorts Holdings, Inc. (NON) 346,703 3,023,250 Melco Crown Entertainment, Ltd. ADR (Hong Kong) 1,255,500 26,943,030 Wyndham Worldwide Corp. 345,169 31,227,439 Household durables (2.1%) Panasonic Corp. (Japan) 1,727,300 22,678,585 PulteGroup, Inc. 1,655,200 36,795,096 Whirlpool Corp. 139,200 28,126,752 Independent power and renewable electricity producers (0.6%) Calpine Corp. (NON) 1,037,836 23,735,309 Industrial conglomerates (0.7%) Siemens AG (Germany) 246,517 26,689,066 Insurance (0.8%) Hartford Financial Services Group, Inc. (The) 331,400 13,859,148 Prudential PLC (United Kingdom) 682,439 16,897,332 Internet and catalog retail (3.3%) Amazon.com, Inc. (NON) 168,277 62,615,872 FabFurnish GmbH (acquired 8/2/13, cost $69) (Private) (Brazil) (F) (RES) (NON) 52 42 Global Fashion Holding SA (acquired 8/2/13, cost $3,488,697) (Private) (Brazil) (F) (RES) (NON) 82,353 1,839,528 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $69) (Private) (Brazil) (F) (RES) (NON) 52 42 New Middle East Other Assets GmbH (acquired 8/2/13, cost $29) (Private) (Brazil) (F) (RES) (NON) 22 18 Priceline Group, Inc. (The) (NON) 49,490 57,613,784 TripAdvisor, Inc. (NON) 121,700 10,121,789 Zalando SE (Germany) (NON) 127,160 3,180,408 Internet software and services (9.0%) Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 277,152 23,070,132 AOL, Inc. (NON) 248,400 9,839,124 Baidu, Inc. ADR (China) (NON) 113,300 23,611,720 Facebook, Inc. Class A (NON) 1,495,000 122,911,425 Google, Inc. Class A (NON) 146,348 81,179,236 Google, Inc. Class C (NON) 158,748 86,993,904 GrubHub, Inc. (NON) 152,000 6,899,280 Twitter, Inc. (NON) 252,200 12,630,176 IT Services (1.8%) Visa, Inc. Class A 1,106,800 72,395,788 Life sciences tools and services (1.1%) Agilent Technologies, Inc. 611,400 25,403,670 Waters Corp. (NON) 173,600 21,581,952 Machinery (1.9%) KION Group AG (Germany) 343,547 14,077,182 Middleby Corp. (The) (NON) 239,400 24,574,410 Oshkosh Corp. (S) 133,900 6,532,981 Pall Corp. (S) 195,000 19,576,050 Wabtec Corp. 117,600 11,173,176 Media (3.4%) Charter Communications, Inc. Class A (NON) 111,400 21,512,454 Comcast Corp. Class A 595,127 33,606,822 DISH Network Corp. Class A (NON) 185,100 12,968,106 Liberty Global PLC Ser. A (United Kingdom) (NON) 222,900 11,472,663 Live Nation Entertainment, Inc. (NON) 1,615,937 40,770,091 Time Warner, Inc. 199,100 16,812,004 Multiline retail (0.5%) Dollar General Corp. (NON) 287,800 21,694,364 Oil, gas, and consumable fuels (3.7%) Cabot Oil & Gas Corp. 706,100 20,851,133 EOG Resources, Inc. 332,600 30,496,094 EP Energy Corp. Class A (NON) (S) 826,000 8,656,480 Gaztransport Et Technigaz SA (France) 319,846 18,874,028 Gulfport Energy Corp. (NON) 447,100 20,526,361 JP Energy Partners LP 122,196 1,361,263 QEP Resources, Inc. 726,100 15,139,185 Scorpio Tankers, Inc. 1,179,470 11,110,607 Suncor Energy, Inc. (Canada) 523,577 15,299,502 Whiting Petroleum Corp. (NON) 323,003 9,980,793 Personal products (1.6%) Coty, Inc. Class A (NON) 948,700 23,024,949 Estee Lauder Cos., Inc. (The) Class A 508,000 42,245,280 Pharmaceuticals (5.5%) Actavis PLC (NON) 287,200 85,476,464 Bristol-Myers Squibb Co. 596,300 38,461,350 Cardiome Pharma Corp. (Canada) (NON) 692,991 6,417,097 Jazz Pharmaceuticals PLC (NON) 215,367 37,213,264 Mylan NV (NON) 389,300 23,104,955 Perrigo Co. PLC 128,400 21,256,620 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 233,100 14,522,130 Professional services (0.2%) TrueBlue, Inc. (NON) 374,500 9,119,075 Real estate investment trusts (REITs) (0.5%) American Tower Corp. (R) 221,602 20,863,828 Real estate management and development (0.5%) RE/MAX Holdings, Inc. Class A 558,179 18,537,125 Road and rail (2.4%) Genesee & Wyoming, Inc. Class A (NON) 127,725 12,317,799 Old Dominion Freight Line, Inc. (NON) 217,600 16,820,480 Union Pacific Corp. 618,600 67,000,566 Semiconductors and semiconductor equipment (3.9%) Avago Technologies, Ltd. 208,200 26,437,236 Broadcom Corp. Class A 601,400 26,037,613 Freescale Semiconductor, Ltd. (NON) 406,395 16,564,660 Intel Corp. 442,900 13,849,483 Lam Research Corp. 255,166 17,921,584 Maxim Integrated Products, Inc. 496,200 17,272,722 Micron Technology, Inc. (NON) 1,530,173 41,513,593 Software (5.3%) Activision Blizzard, Inc. 895,500 20,350,238 Cadence Design Systems, Inc. (NON) 834,000 15,378,960 Microsoft Corp. 616,500 25,063,808 Mobileye NV (Israel) (NON) (S) 363,495 15,277,695 Oracle Corp. 678,100 29,260,015 Red Hat, Inc. (NON) 328,911 24,915,008 Salesforce.com, Inc. (NON) 530,900 35,469,429 SS&C Technologies Holdings, Inc. 268,020 16,697,646 TiVo, Inc. (NON) 2,416,219 25,636,084 TubeMogul, Inc. (NON) (S) 495,200 6,843,664 Specialty retail (2.4%) Advance Auto Parts, Inc. 83,200 12,454,208 Five Below, Inc. (NON) (S) 383,993 13,658,631 Home Depot, Inc. (The) 331,400 37,650,354 Tiffany & Co. 96,748 8,514,791 TJX Cos., Inc. (The) 360,844 25,277,122 Technology hardware, storage, and peripherals (5.3%) Apple, Inc. 1,415,632 176,147,090 EMC Corp. 532,700 13,615,812 SanDisk Corp. 171,355 10,901,605 Western Digital Corp. 158,600 14,434,186 Textiles, apparel, and luxury goods (1.9%) Michael Kors Holdings, Ltd. (NON) 350,500 23,045,375 NIKE, Inc. Class B 350,300 35,145,599 Tumi Holdings, Inc. (NON) (S) 866,700 21,199,482 Wireless telecommunication services (0.4%) Vodafone Group PLC ADR (United Kingdom) 554,027 18,105,601 Total common stocks (cost $3,225,560,331) CONVERTIBLE PREFERRED STOCKS (0.1%) (a) Shares Value Oportun Financial Corp. Ser. H, zero % cv. pfd. (acquired 2/6/15, cost $5,967,941) (Private) (F) (RES) (NON) 2,096,000 $5,371,147 UNEXT.com, LLC zero % cv. pfd. (acquired 4/14/00, cost $10,451,238) (Private) (F) (RES) (NON) 125,000 — Total convertible preferred stocks (cost $16,419,179) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Citigroup, Inc. 1/4/19 $106.10 1,682,858 $1,228,486 Neuralstem, Inc. Ser. J (acquired 1/3/14, cost $—) (F) (RES) 1/3/19 3.64 721,455 — Total warrants (cost $1,699,687) SHORT-TERM INVESTMENTS (5.3%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.22% (d) Shares 142,304,203 $142,304,203 Putnam Short Term Investment Fund 0.09% (AFF) Shares 67,898,820 67,898,820 SSgA Prime Money Market Fund Class N 0.02% (P) Shares 6,975,000 6,975,000 U.S. Treasury Bills with an effective yield of 0.03%, April 9, 2015 $1,340,000 1,339,992 U.S. Treasury Bills with an effective yield of 0.09%, June 11, 2015 182,000 181,994 Total short-term investments (cost $218,699,984) TOTAL INVESTMENTS Total investments (cost $3,462,379,181) (b) FORWARD CURRENCY CONTRACTS at 3/31/15 (aggregate face value $86,727,009) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Japanese Yen Sell 5/20/15 $15,938,172 $16,256,022 $317,850 JPMorgan Chase Bank N.A. Euro Sell 6/17/15 22,774,059 24,944,064 2,170,005 State Street Bank and Trust Co. Japanese Yen Sell 5/20/15 4,793,341 4,835,092 41,751 UBS AG Euro Sell 6/17/15 39,132,874 40,691,831 1,558,957 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/15 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) JPMorgan Chase Bank N.A. baskets 96,185 $— 7/16/15 (3 month USD-LIBOR-BBA plus 30 bp) A basket (JPCMPTMD) of common stocks $1,176,151 baskets 384,843 — 8/13/15 (3 month USD-LIBOR-BBA plus 38 bp) A basket (JPCMPNET) of common stocks 4,120,541 Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank bp Basis points Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2014 through March 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $4,094,178,783. (b) The aggregate identified cost on a tax basis is $3,462,203,649, resulting in gross unrealized appreciation and depreciation of $877,305,115 and $114,978,361, respectively, or net unrealized appreciation of $762,326,754. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $7,210,777, or 0.2% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $53,391,813 $587,786,616 $573,279,609 $35,978 $67,898,820 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $142,304,203, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $137,494,767. Certain of these securities were sold prior to the close of the reporting period. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $154 to cover the settlement of certain securities. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $975,329 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $692,106,361 $25,858,993 $1,839,630 Consumer staples 257,429,054 — — Energy 185,977,795 18,874,028 — Financials 197,039,245 16,897,332 — Health care 743,329,433 — — Industrials 500,685,234 58,943,731 — Information technology 1,090,856,947 — — Materials 167,552,068 — — Telecommunication services 18,105,601 — — Utilities 23,735,309 — — Total common stocks Convertible preferred stocks — — 5,371,147 Warrants 1,228,486 — — Short-term investments 74,873,820 143,826,189 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $4,088,563 $— Total return swap contracts — 5,296,692 — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts	$4,088,563	$— Equity contracts	6,525,178	— Total $— The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$121,900,000 OTC total return swap contracts (notional)$41,200,000 Warrants (number of warrants)2,400,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Barclays Bank PLC JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG Total Assets: OTC Total return swap contracts*# $— $5,296,692 $— $— $5,296,692 Forward currency contracts# 317,850 2,170,005 41,751 1,558,957 4,088,563 Total Assets $317,850 $7,466,697 $41,751 $1,558,957 $9,385,255 Liabilities: OTC Total return swap contracts*# — Forward currency contracts# — Total Liabilities $— $— $— $— $— Total Financial and Derivative Net Assets $317,850 $7,466,697 $41,751 $1,558,957 $9,385,255 Total collateral received (pledged)##† $235,000 $6,740,000 $— $975,329 Net amount $82,850 $726,697 $41,751 $583,628 * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Multi-Cap Growth Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2015
